--------------------------------------------------------------------------------

TEAMING AGREEMENT and EMPLOYMENT AGREEMENT

This combination TEAMING AGREEMENT and EMPLOYMENT AGREEMENT (Agreement) is made
as of April 27, 2011 between Chester Gilliam and Mr. Gilliam’s company, Wizard-
Works (hereinafter referred to as Subcontractor) and HS3 Technologies Inc.
(hereinafter referred to as HS3), with offices at 1800 Boulder Street suites
600, Denver Colorado, 80211. HS3 and Subcontractor are sometimes referred to
hereinafter individually as “Party” and collectively as “Parties.”

WHEREAS, The Parties have carefully assessed their mutual capabilities and
interests and have concluded it is desirable to enter into a team arrangement
for providing the products and services (Program) contemplated by this
agreement; and

WHEREAS, the Parties have determined that they have the necessary expertise
required for the Program and that this agreement will enable them to complement
their unique capabilities to perform the Program in the most mutually efficient
and cost effective manner; and

WHEREAS, it is the purpose of this Agreement to set forth the understanding
under which the parties will work together on this program and additionally
receive compensation;

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereto agree as fallows:

ARTICLE 1. Compensation:

1.1

It is intended that HS3 compensate Chester A. Gilliam for his participation in
the Program a bonus of $360,000 dollars and concurrently 500,000 shares of HS3
Technologies Inc. stock.

    a.

Subcontractor will receive the 500,000 shares at execution of this document.

      b.

The Program bonus of $360,000 will be divided into three annual installments
equal to the lesser of $120,000 per annum or 50% of the revenue received from
WizardWorks accounts during that period. The Program bonus will be paid at the
end of each calendar quarter. If during any quart the total revenue received
from WizardWorks accounts is less than $60,000 the installment for that quarter
will be calculated to minimally equal 50% of the total revenues received from
WizardWorks.

      c.

If over the three year term the amount paid to WizardWorks is less than $360,000
this agreement will continue for one year increments until paid.

      d.

Acceleration of payments: HS3 has the sole right to accelerate payments to reach
the agreed $360,000 at any time during the term.

      1.2

For consideration of the above 1.1, HS3 will receive, record, and dispense as
its own all revenue from WizardWorks as of January 1, 2011.

      a.

 HS3 may invoice customers under the WizardWorks or HS3 name.

      b.

At the completion of the bonus payments HS3 has the right to assume the
WizardWorks name and logo for $1.00.

      1.3

HS3 will pay subcontractor $400/mth rent for the uses of the shop. Upon thirty
day written notice HS3 may vacate premises, remove all equipment and end rental
payment.


--------------------------------------------------------------------------------


1.4

HS3 will transfer title of the WizardWorks truck to Mr. Gilliam.

ARTICLE 2. Termination:

2.1 TERMINATION: either party may terminate this agreement with thirty day
written notice delivered to their respective addresses. If termination is
executed by either party, HS3 retains the right to pay the reminder of the
$360,000 + $1.00 within ninety days of termination notice and assume the
WizardWorks name and logo per paragraph 1.2 b     2.2 If Subcontractor
terminates this agreement HS3 will have no further financial liability to the
Subcontractor beyond the date of written acceptance of termination, and HS3 has
ninety days at its sole discretion to enact paragraph 1.1 d.     2.3 If HS3
terminates this agreement without cause or full payment Mr. Gilliam will retain
WizardWorks and its customers.

ARTICLE 3. Employment

3.1

HS3 will compensate Mr. Gilliam an annual salary of $110,000 dollars paid
monthly.

      3.2

The initial term is for three years, and may be extended by mutual agreement.

      3.3

Responsibilities:

      a.

The position is national manager in charge of all remote installations, HS3 &
WizardWorks. Duties include; scheduling installations and travel, manage install
team staffing and training. Create and maintain group’s budget. Maintain tool
and equipment inventory required for installations.

      b.

Communication Responsibility; communicate with customers to acquire installation
authorization and insure that all reporting documents are transmitted to HS3’s
billing department upon project completion.

      c.

Manage and maintain staff that reports to him; install team leaders, and
in-house travel assistant.

      d.

Assist in the preparation and/or verification of invoices.

      e.

Travel to install location and assist in remote installations.

      f.

Participate in Board meetings when requested.

      g.

Do what ever is required to make sure we succeed.

      h.

Reports directly to HS3 CEO.

      3.4

If HS3 ends business or terminates the employment agreement without cause the
company agrees to pay 50% of the balance due on the initial term.




Date: Date:

 

/s/ Chester A. Gilliam /s/ Mark Lana Chester A Gilliam   Mark Lana   WizardWorks
    HS3 Technologies Inc.  


--------------------------------------------------------------------------------